Citation Nr: 1312465	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the claims file.

The matter was remanded by the Board in January 2013 for further development.  It has been returned to the Board for further appellate consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 


FINDING OF FACT

During the appeals period pertinent to the Veteran's April 9, 2009, claim for increase, his bilateral hearing loss has been manifested at worst by Level II hearing in the right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a May 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the May 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided VA examinations in May 2009 and February 2013.  These examinations and reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who provided sufficient information to rate the Veteran's disability.  38 C.F.R. § 3.159(c)(4) (2012); Barr v Nicholson, 21 Vet. App. 303 (2007).  The examination reports also addressed the effects of the Veteran's hearing loss on his daily activities and overall functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Moreover, the RO has substantially complied with the Board's January 2013 remand instructions.  The RO requested from the Veteran authorization to obtain pertinent treatment records not already of record, and specifically of the private examination report identified in the Board's remand.  Also, as noted above, in February 2013 the Veteran was provided a VA examination of his disability that adequately addressed the Board's questions and provided sufficient information.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2012 Board personal hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the VLJ and the representative asked questions regarding the current severity and functional impact of the Veteran's hearing loss.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to a private audiology examination report not then of record.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII (2012). 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85 (2012).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2012).

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2012).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2012).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the report of a May 2007 Department of Defense audiological evaluation reflects that, on audiological testing, pure tone thresholds of each ear, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
10
10
55
75
LEFT
5
10
55
85

Pure tone threshold averages were 37.5 decibels in the right ear and 38.5 decibels in the left ear.  

The report of a May 2009 VA audiological evaluation reflects that, on audiological testing, pure tone thresholds of each ear, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
5
5
50
75
LEFT
10
10
60
85

Pure tone threshold averages were 34 decibels in the right ear and 41 decibels in the left ear.  Speech discrimination scores using the Maryland CNC list were noted to be 96 percent in the right ear and 98 percent in the left ear.  At the time, the Veteran reported having a hard time hearing and distinguishing words when conversing around other people, especially when there was a lot of background noise.  He also reported that when attending social or family events or around his co-workers he tended to interrupt conversation by asking others to repeat what was said, and that this made people irritated and he became embarrassed.  He further stated that it was most difficult for him to hear when there was a lot of background noise, especially in a crowded room where people were all talking at once, and that if eating out he could barely make out what the waiter was saying to him.  It was also noted that in terms of the effect on the Veteran's occupation and daily life he was unable to hear over the phone and had to turn the television up in order to hear it.

The Veteran also submitted a report of a November 2009 private audiological evaluation.  The evaluation reflects that, on audiological testing, pure tone thresholds of each ear, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
10
15
65
75
LEFT
10
10
55
85

Pure tone threshold averages were 41.25 decibels in the right ear and 40 decibels in the left ear.  Speech discrimination scores were noted to be 88 percent in the right ear and 92 percent in the left ear, and the examining audiologist specifically indicated that such speech discrimination tests were using the Maryland CNC list.  The examiner stated that such results indicated severe high frequency sensorineural hearing loss bilaterally, with slight difficulty with speech discrimination.  

During his June 2012 Board hearing, the Veteran testified that his family members complained to him that he did not understand what they were saying unless he was standing directly in front of them, and complained that the television was being turned up too loud.  He also testified that he had difficulty hearing people if there was a lot of extraneous noise or if he was in a crowd, that sometimes he faked answers to questions because he did not understand them or just nodded his head in response to questions, and that at times he just went along with whatever was said and made it look like he understood what was being said when he did not.  

The report of a February 2013 VA audiological evaluation reflects that, on audiological testing, pure tone thresholds of each ear, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
5
5
60
75
LEFT
10
15
60
80

Pure tone threshold averages were 36 decibels in the right ear and 41 decibels in the left ear.  Speech discrimination scores using the Maryland CNC list were noted to be 92 percent in the right ear and 92 percent in the left ear.  At the time, the Veteran reported that his wife almost had to scream in order to converse with him, and that he had difficulty with conversation on the telephone.  He reported that he constantly had to ask people to repeat when there was background noise, and that his hearing problem was aggravating and embarrassing.  The examiner noted that the functional effects of the Veteran's hearing loss included difficulty hearing faint or distant speech, difficulty localizing sound sources, and difficulty understanding speech in background noise. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a compensable rating for bilateral hearing loss must be denied. 

Even considering the highest level of hearing loss noted for each ear during the appeal period, applying the method for evaluating hearing loss to the audiological results of record, the highest pure tone threshold average for the right ear has been 41.25, and for the left ear has been 41; the lowest speech discrimination scores were noted to be have been 88 percent in the right ear and 92 percent in the left ear.  Such results reveal Level II hearing in the right ear, and Level I hearing in the left ear.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, DC 6100.  Also, as pure tone threshold at each of the four specified frequencies has not been shown to be 55 decibels or more, and pure tone threshold has not been shown to be 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the results do not reveal an exceptional pattern of hearing loss in either ear, and Table VIA is not for application.  See 38 C.F.R. § 4.86.  There are no audiological evaluation results of record indicating a higher level of hearing loss during the appeals period pertinent to the Veteran's April 9, 2009, claim for increase.

The Board recognizes the Veteran's assertions of difficulty with conversation, especially in situations involving a lot of background noise such as in crowds, and in conversations over the phone, that he often has to ask others to repeat themselves, which is embarrassing, and that he has had to turn the television up very loud to hear it.  While the Board acknowledges the difficulties that the Veteran experiences as a result of his bilateral hearing loss, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board must base its determination on the audiological evaluation results of record, and is bound by law to apply VA's rating schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012); see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Also, this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the record does not reflect that the average industrial impairment from the Veteran's bilateral hearing loss disability would be in excess of that contemplated by the assigned rating.  As noted above, the results of four probative private and VA audiological evaluations reveal a noncompensable level of hearing acuity in each ear, based on application of the results to Table VI, and the Veteran has not submitted any audiological evidence indicating that his hearing loss disability has been worse at any time pertinent to his April 9, 2009, claim for increase.  While the Board recognizes that the Veteran's hearing loss has caused him difficulty with conversation, especially with background noise, in crowds, and over the phone, such manifestations are adequately contemplated by the schedular criteria for a 0 percent rating under DC 6100, which explicitly contemplates both the hearing acuity combinations of Level II hearing in the right ear and Level I hearing in the left ear.  These manifestations of the Veteran's hearing loss, and all other manifestations noted in the record, are not exceptional in terms of the disability level and symptomatology of a person with the Veteran's measured level of hearing acuity in each ear, and have not been shown to be productive of more than the average impairment in earning capacity commensurate with such hearing ability.  

In addition, the record reflects that the Veteran has not required frequent hospitalizations, and there is no indication of marked interference with employment due to his hearing loss.  

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disability.  During his June 2012 Board hearing, the Veteran reported that he had recently become unemployed, but for reasons other than his hearing loss or any other disability.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Thus, the Board finds that the criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met at any time pertinent to his April 9, 2009, claim for increase.  Accordingly, there is no basis for staged rating of the Veteran's bilateral hearing loss pursuant to Hart, and a higher rating must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert, 1 Vet. App. at 53-56. 



ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


